                                                                                                    Entered on Docket
                                                                                                    October 16, 2019
                                                                                                    EDWARD J. EMMONS, CLERK
                                                                                                    U.S. BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: October 16, 2019
                                             3
                                             4                                                _________________________________________________
                                                                                              M. Elaine Hammond
                                                                                              U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                         UNITED STATES BANKRUPTCY COURT
                                             8
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                     ) Case No. 16-52233 MEH
                                            10   In re                                               )
UNITED STATES BANKRUPTCY COURT




                                                                                                     ) Chapter 7
  for the Northern District of California




                                            11   Bernadette Francine Cattaneo,                       )
                                                                                                     )
                                            12                                                       )
                                                                                                     )
                                            13                                   Debtor.             )
                                                                                                     )
                                            14                                                       )
                                            15                                       ORDER AFTER TRIAL
                                            16           On September 18, 2019, the court held an evidentiary hearing on Debtor’s motions to
                                            17   avoid the judicial liens of Helen McAbee pursuant to 11 U.S.C. § 522(f) (“Motions”). Stephen
                                            18   Finestone appeared on behalf of Debtor. Richard Gullen appeared on behalf of McAbee. The
                                            19   matter was taken under submission after trial.
                                            20           On October 15, 2019, the court issued an oral ruling on the matter. As more fully stated
                                            21   on the record, the court found that the appraised values provided by Kristin Jacobson, Debtor’s
                                            22   appraiser, are the appropriate values for the Calais and Arlington properties as of the petition
                                            23   date. In addition, the court found that the third position lien, held by “Keep Your Home
                                            24   California,” against the Calais property was valid as of the petition date. For the reasons stated
                                            25   on the record, the court hereby avoids in full the liens of Investment Retrievers and grants partial
                                            26   avoidance of McAbee’s liens.
                                            27                                        **END OF ORDER**
                                            28

                                                                                                1



                                             Case: 16-52233        Doc# 78      Filed: 10/16/19        Entered: 10/16/19 09:48:43      Page 1 of 2
                                             1                                COURT SERVICE LIST
                                             2   All ECF Recipients
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                        2



                                             Case: 16-52233      Doc# 78   Filed: 10/16/19   Entered: 10/16/19 09:48:43   Page 2 of 2
